Citation Nr: 1611640	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 17, 2013, in excess of 60 percent from May 17, 2013 to July 7, 2015, and in excess of 20 percent thereafter for unspecified depressive disorder with anxious distress.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected unspecified depressive disorder with anxious stress. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1991 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded this matter in May 2015 and it now returns for further appellate review.

As noted in the Board's May 2015 remand, in his July 2013 substantive appeal (VA Form 9), the Veteran indicated that he wished to perfect an appeal only as to the issue pertaining to an increased rating for his mood disorder.  Thereafter, in October 2013, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case as to both the mood disorder and the claim for service connection for hypertension.  Subsequently, in November 2013, the Veteran submitted evidence pertaining to his hypertension and indicated that such was submitted in support of his appeal.  Therefore, as the AOJ has taken actions to indicate to the Veteran that the issue of entitlement to service connection for hypertension is on appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Board notes that, in January 2003, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) electing the Kentucky Department of Veterans Affairs (KDVA).  However, in January 2014, he submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) electing David Russotto as his representative, thereby revoking the January 2003 election in favor of KDVA.  Thereafter, in June 2014, Mr. Russotto terminated his representation of the Veteran and the Veteran entered another VA Form 21-22 in favor of KDVA; however, such appointment was never signed or acknowledged by the service organization.  Therefore, it is not valid and the Veteran is considered unrepresented in this matter.

In August 2015, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In January 2016, a DRO decision assigned a 60 percent rating for the Veteran's mood disorder, which was recharacterized as unspecified depressive disorder with anxious distress, from May 17, 2013 to July 6, 2015, and continued the 20 percent rating effective July 6, 2015.  However, inasmuch as a higher rating is available for the disorder during that period, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been characterized on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that separate ratings for distinct periods of time may be awarded based on the facts).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion and is being remanded to the AOJ.  


FINDINGS OF FACT

1.  For the appeal period prior to May 17, 2013, the Veteran's unspecified depressive disorder with anxious distress results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period from May 17, 2013 to July 6, 2015, the Veteran's unspecified depressive disorder with anxious distress was manifested by occupational and social impairment with deficiencies in most areas as a result of: occasional suicidal ideation, near continuous panic or depression, impaired impulse control and difficulty in adapting to stressful circumstances, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  For the appeal period subsequent to July 6, 2015, the Veteran's unspecified depressive disorder with anxious distress was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks,  due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to May 17, 2013, in excess of 60 percent from May 17, 2013 to July 7, 2015, and in excess of 20 percent thereafter for unspecified depressive disorder with anxious distress are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to the initial unfavorable decision issued in November 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra and Vazquez-Flores, supra. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ has associated the Veteran's VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in May 2013 and July 2015, in connection with his claim for an increased rating.  The Board finds that the examination reports are adequate to evaluate the Veteran's psychiatric condition as the examiners conducted thorough interviews with the Veteran regarding his history and symptoms and provided full mental status examinations, addressing the relevant rating criteria.  The Board notes that, at his August 2015 DRO hearing, the Veteran indicated that he believed the July 2015 examination to be inadequate, as the examiner appeared to contradict herself in her examination report.  The Board notes that there is a presumption of regularity applied to VA medical examiners in the discharge of their regular duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292   (Fed Cir. 2009).  Such a presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). 

In the instant case, the Veteran disagrees with the examiner's characterization of the persons diagnosing his psychological conditions.  He also disagreed with the examiner's indication that, despite her determination that the Veteran was in remission for his Cocaine Dependence, some of his mental health symptoms could be attributed to that disorder.  However, for purposes of its decision, the Board has considered equally the Veteran's treatment records in addition to such examination reports and has attributed all currently manifested psychiatric symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Further, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination was inadequate.  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

In addition, in October 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer sitting at the AOJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2015 hearing, the DRO noted the issue on appeal. Additionally, testimony regarding the nature and severity of the Veteran's service-connected mood disorder, as well as the impact such has on his daily life and employment, was solicited from the Veteran and his spouse.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  As a result of the Veteran's testimony, the DRO referred the matter back to the VA examiner for further opinion in December 2015.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the May 2015 remand orders.  In this regard, the Board directed that the Veteran be afforded a DRO hearing, if he so desired one, as well as a VA examination so as to address the nature and severity of his service-connected psychiatric disorder.  As indicated previously, the Veteran was afforded a DRO hearing in August 2015, and a VA examination was conducted in July 2015 with an addendum opinion obtained in December 2015.  Therefore, the Board finds that the AOJ has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart, supra.

By way of background, a December 2007 rating decision granted service connection for a mood disorder and assigned an initial 20 percent rating, effective July 21, 2004.  The Board notes that service connection was granted based on an aggravation of a pre-existing disability.  Therefore, the pre-service percentage, here 10 percent, was deducted from the Veteran's evaluation.  The Veteran did not enter a notice of disagreement as to the propriety of the initially assigned rating.  Rather, in August 2010, the Veteran filed with VA a claim for an increased rating for such disability.  In the November 2011 rating decision, the AOJ denied the increased rating and the Veteran subsequently perfected an appeal of such matter.  

In January 2016, a DRO issued a decision that accompanied the supplemental statement of the case in which he continued the Veteran's 20 percent rating to May 17, 2013, increased the rating to 60 percent from May 18, 2013 to July 6, 2015, and then continued the percent rating thereafter.  The Veteran subsequently appealed with respect to the propriety of the assigned 60 percent rating, and argued that the 60 percent rating be assigned effective December 2011, the date he filed his appeal, and extended past July 6, 2015.  However, as such aspects of his claim are contemplated in his previously perfected appeal, there was no need to enter a separate notice of disagreement.  Regardless, the Board will herein address the propriety of the assigned ratings for his service-connected psychiatric disorder for the entire appeal period stemming from his August 2010 claim. 

Psychiatric disorders, to include unspecified depressive disorder with anxious distress (previously rated as a mood disorder) (hereinafter, "depressive disorder"), are evaluated under VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in July 2013, the amendments are not applicable.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Background

Medical records dated in August 2010 indicate that the Veteran sought treatment for panic and anxiety attacks while serving time in prison.  At that time, he reported panic attacks occurring once a week while he was sleeping, which lasted up to 15 minutes.  The Veteran reported the frequency of such panic attacks had increased recently, and they caused him to feel out of control and restless both during and afterwards.  He also reported some insomnia.  On examination, he was found to have normal hygiene and energy, with a bright affect and euthymic mood.  He denied symptoms of depression or mania, or psychosis.  Suicidal and homicidal ideations were denied as well.  The Veteran's content and rate of speech, as well as his content and process of thought, were found to be within normal limits.  The examiner diagnosed the Veteran with a panic attack disorder without agoraphobia, and recommended increased exercise and the discontinuance of nightly coffee drinking. 

In February 2012, the Veteran established care at VA.  A social worker found that the Veteran tested positive on screens for depression and posttraumatic stress disorder (PTSD).  The Veteran reported having little interest or pleasure in doing things, and feeling down, depressed or hopeless nearly every day.  He reported experiencing nightmares, and being constantly on guard, watchful, and easily startled.  The Veteran indicated he felt numb or detached from others, and from activities and his surroundings.  He denied suicidal or homicidal ideation. 

In May 2012, the Veteran underwent a VA mental health consult.  At that time, he reported problems with his nerves, as well as bouts of depression, since leaving the military in 1992.  He described a loss of energy or interest in activities, a diminished appetite, as well as social withdrawal.  The Veteran described irritability and poor impulse control, along with sleep disturbances to include insomnia.  He indicated he experienced panic attacks 2 to 3 times a week, usually at night.  The Veteran also reported obsessive compulsive thoughts and behaviors.  He denied hallucinations, as well as suicidal or homicidal ideation.  On examination, the Veteran was found to be appropriately dressed, fully alert and cooperative.  His thought content was coherent, insight intact, and speech normal.  The Veteran's mood was irritable but affect appropriate.  He was oriented times four, with poor concentration and memory noted.  The Veteran was diagnosed with Mood Disorder, NOS and Cocaine Dependence in remission.  The examiner assigned a GAF score of 55. 

In a September 2012 VA mental health treatment note, the Veteran reported experiencing a history of mood swings, usually on a weekly basis.  He reported experiencing insomnia.  On examination, the Veteran was found to have a pleasant affect, directed speech and no evidence of a through disorder.  Decreased insight was noted.  No homicidal or suicidal ideation was reported.  The examiner noted PTSD symptoms and recommended treatment for same.  However, later that month, the Veteran participated in a PTSD screening for purposes of treatment and was found to not have a diagnosis of PTSD.  Instead, the VA psychologist diagnosed Mood Disorder, NOS; Intermittent Explosive Disorder (by Veteran's history) and polysubstance abuse in sustained full remission. 

In an October 2012 VA mental health treatment note, the Veteran was seen for complaints of sleep difficulties, to include nightmares, as well as anxiety, to include anxiety attacks at night.  The Veteran indicated feeling stressed, as he was going to school, working, and raising teenaged children.  On examination, he was found to have a blunted affect, was calm, and without suicidal or homicidal ideation.  The examiner diagnosed mood disorder and ruled out PTSD or bipolar disorder.  Two days later, he was seen for follow up.  At that time, the Veteran reported sleeping better, but still experiencing mood swings.  There was no suicidal ideation or plans, but difficulty was evident with mood stability.  On examination, the Veteran's speech was found to be goal directed, and normal in quality and quantity.  There was no evidence of a thought disorder, delusions, or hallucination.  Some decrease in concentration was noted.  The VA examiner, at that time, diagnosed Bipolar Disorder, mixed with a history of psychotic features, PTSD and a history of polysubstance abuse. 

Less than a week later, in November 2012, the Veteran was seen at VA for a PTSD screening.  At that time, the Veteran reported a history of mood disorder and possible manic episodes.  On examination, he was found to be guarded but cooperative, alert, and oriented times three.  He denied hallucinations, as well as suicidal or homicidal ideation.  On examination, the Veteran's speech and thought processes were logical and goal directed.  No evidence of psychosis was observed or reported.  The examiner concluded that, given the unclear presence of a clinically significant trauma, as well as the Veteran's clinical history, a diagnosis of PTSD could be ruled out.  Instead, the Veteran was diagnosed with Anxiety Disorder, NOS and Major Depression. 

In November 2012, the Veteran was again seen at VA.  At that time, he reported feeling depressed.  He indicated that he experienced nightmares, after which he would wake up sweating and anxious.  He had recently lost interest in sex, due to conflict with his wife, and that he had been eating more lately.  The Veteran denied hallucinations and delusions, as well as suicidal or homicidal ideation.  He described a hazing incident that occurred while he was in boot camp, and subsequent unwanted memories of it.  The Veteran indicated that he felt considerable distress due to the memories.  He denied flashbacks of the incident, but frequently tried to avoid thinking of it.  The Veteran also reported distancing himself from people, and having lost interest in some social activities.  He described irritability, trouble concentrating, hypervigilance, and infrequent startle reactions.  On examination, the Veteran was found to be appropriately dressed and groomed, with coherent and clear speech.  He denied hallucinations or delusions, and no evidence of cognitive impairment was observed.  The VA psychologist diagnosed Major Depressive Disorder, Recurrent, Moderate, and Cocaine Dependence in full sustained remission.  She ruled out PTSD and assigned a GAF score of 55. 

In a November 2012 VA mental health treatment note, the Veteran reported feeling depressed, and experiencing ongoing issues with stress and anxiety.  He described having some problems with dreams, as well as some memory problems.  He denied suicidal and homicidal ideation.  On examination, the Veteran was found to be calm with a blunted affect.  The examiner diagnosed Bipolar Disorder and PTSD traits.

In a December 2012 VA mental health treatment note, the Veteran reported that his wife told him he was very active in his sleep and appeared to be having nightmares.  The Veteran could not remember the content of the dreams, however.  The VA psychologist diagnosed the Veteran with Major Depressive Disorder, Recurrent, Moderate; and Cocaine Dependence in full sustained remission.  A week later, the Veteran was seen by a VA social worker, and he described experiencing "down" days, as well as anger and issues with getting along with others.  The Veteran was found to have a calm, blunted and appropriate affect with no suicidal or homicidal ideation reported.  The social worker again diagnosed the Veteran with Bipolar Disorder and PTSD traits. 

Also in December 2012, the Veteran was seen by a VA psychiatrist.  At that time, the Veteran was found to be alert, with an appropriate affect and stable mood.  His speech was goal directed and normal in quality and quantity.  There was no thought disorder and his cognitive function was intact. 

Multiple VA treatment notes from January 2013 show that the Veteran's symptoms remained the same.  He was seen that month at VA in relation to a job search.  At that time, the Veteran indicating that he was still having "night terrors" a few nights a week.  He was found to be appropriately groomed, cooperative, alert, and oriented to person, place, and time.  His affect was enthusiastic and his insight and judgment were good.  The Veteran was not suicidal or homicidal at that time.  At another visit, the Veteran reported continued nightmares and poor sleep.  The Veteran also reported anxiety and anger.  He was found to be anxious but lacking suicidal or homicidal ideation.  

In a statement dated February 2013, the Veteran's wife described observing an increase in the Veteran's anxiety, mood, and sleep issues.  She indicated that the Veteran continued to have sleep disturbances on a nightly basis, which she described as his kicking and screaming while asleep, and not remembering anything when woken up.  The Veteran's wife described the strain on their marriage and the Veteran's relationship with his children.  She described the Veteran as withdrawn, easily agitated, and depressed. 

VA treatment notes from February and March 2013 show that the Veteran continued to experience nightmares.  He was working with VA to secure employment, and was going to school.  The Veteran subsequently obtained employment in March 2013.  He was consistently found to be pleasant with an appropriate affect and euthymic mood.  The Veteran's speech was goal directed and lacking evidence of a thought disorder.  No suicidal or homicidal ideation was noted.  A depression screen performed that month was positive, as the Veteran reported a lack of interest and pleasure in doing things and feeling down, depressed, and hopeless.  The Veteran reported some fleeting thoughts of suicidal ideation, but without intent to act.  One week later, he reported no suicidal or homicidal ideation.  The Veteran was found overall to be alert, oriented and interactive, as well as fully engaged in therapeutic interaction. 

VA treatment notes from April 2013 show the Veteran continued to experience sleeping problems, and increasing frustration.  He was working as a Certified Nursing Assistant at VA and going to school, which produced concerns about his time management skills.  Overall, the Veteran was found to be cognitively intact and lacking thought disorders, paranoid ideation or suicidal or homicidal ideation.  

Also in April 2013, the Veteran underwent an aborted VA mental health disorders examination.  The examination was concluded before completion when the Veteran reported that he was an employee of the VA facility at which the examination was being conducted.  Prior to the conclusion (and rescheduling at a different VA facility) of the examination, the Veteran described continued problems with sleep disturbances, an inability to focus, and poor time management skills.  

In May 2013, at a different VA facility, the Veteran underwent a VA examination.  At that time, it was determined that the Veteran did not meet the criteria for PTSD.  He was diagnosed with Cocaine Dependence in sustained full remission; Mood Disorder NOS; and Personality Disorder NOS.  At that time, the Veteran was found to experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily, with normal routine behavior, self-care and conversation.  Although it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD, he was found to experience a depressed mood, anxiety, and suspiciousness.  

In July 2013, the Veteran submitted a mental disorders examination from a private psychiatric nurse practitioner.  The nurse practitioner diagnosed the Veteran with Major Depressive Disorder; PTSD due to military service trauma; and Intermittent Explosive Disorder, which he indicated was most likely misdiagnosed in the past as Bipolar Disorder.  The examiner could not differentiate which symptom were attributable to which diagnosis.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  He experienced a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting; impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner explained that the Veteran's mental health symptoms made it difficult for him to keep a job, maintain a marriage or maintain effective relationships, to include with his family.  The examiner explained that it was difficult for the Veteran to control his temper, and his history of domestic violence exemplified his unprovoked irritability with periods of violence.  The examiner assigned a GAF score of 55. 

In multiple VA treatment notes dated June and July 2013, the Veteran reported increased stress while he continued to work and attend school.  He was not sleeping well.  His mood was stable.  The Veteran was consistently found to have an appropriate affect with a fairly stable mood.  His speech was goal oriented with no evidence of a thought disorder.  His cognitions were intact and there was no evidence of suicidal or homicidal ideation.  He reported experiencing increased irritability and anger in most areas of his life, from traffic to his interactions with his wife.   

In an August 2013 VA mental health treatment note, the Veteran reported experiencing frustration that manifested in homicidal thoughts.  In a September 2013 VA treatment note, the Veteran indicated experiencing anger toward a co-worker and an inability to manage his emotions.  The VA examiner found the Veteran to otherwise have an appropriate affect and no suicidal or homicidal ideation.  

Also in September 2013, the Veteran was seen by a VA psychiatrist. At that time, the Veteran reported experiencing sleep problems and fatigue.  He continued to have issues with his job.  On examination, the Veteran was found to have an appropriate affect and no evidence of a thought disorder.  Decreased concentration was noted, and both suicidal and homicidal ideation were lacking.  

In an October 2013 VA treatment note, the Veteran reported being overwhelmed by family, school, and employment.  He continued to experience a lack of sleep, and increased nightmares.  The Veteran indicated he had experienced a panic attack, his first while awake.  On examination, the Veteran was found to be casually groomed and cooperative, with organized and linear thoughts.  He was alert and oriented times three, with no suicidal or homicidal ideation.  He denied hallucinations.  

Soon thereafter, the Veteran discontinued individual therapy, which was resumed in July 2014.  In associated VA treatment notes from that month, the Veteran reported that he was still working full time and attending school, which made him tired.  He hoped to get a day job soon to remedy this.  The Veteran reported high levels of stress in his life.  He continued to have violent dreams and worried about his management of his emotions.  The examiner consistently observed appropriate mood and affect and found no suicidal or homicidal ideation, nor any hallucinations. 

In July 2014, the Veteran underwent a private psychological evaluation by Dr. D.B.  At that time, the Veteran reported experiencing "night terrors," making it difficult for him to sleep and causing fatigue.  The Veteran reported panic attacks, brought on by stress, occurring at night.  He indicated strong feelings of alienation and isolation from others.  The Veteran described disturbed sleep, fatigue, change in appetite, and loss of libido.  He also indicated some suicidal ideation, but no plan or intent to harm himself.  On examination, the Veteran was found to be alert and oriented and denied auditory or visual hallucinations.  His affect was euthymic.  The Veteran's memory and attention were intact.  Overall, Dr. D.B. diagnosed Mood Disorder, NOS.  In an addendum dated August 2014, Dr. D.B. clarified, inter alia, that the Veteran's night terrors and panic attacks occurred 4 to 5 times a week. 

In a September 2014 VA mental health treatment note, the Veteran was commended for his ability to manage stressors and juggle multiple demands in his life.  The Veteran reported that he had been hired to a daytime shift, and that he and his wife had recently celebrated their tenth wedding anniversary with a vacation.  The Veteran denied suicidal or homicidal ideation and was found to be fully alert, oriented and engaged.  Later that month, he was seen by a VA psychiatrist.  The Veteran was found to be casually dressed, with a stable mood and normal speech.  His thought processes and content were normal and his insight and judgment were intact.  The Veteran was fully oriented and his memory, attention, and concentration were also intact.  

Also in September 2014, the Veteran submitted a mental disorders disability benefits questionnaire, completed by Dr. D.B.  At that time, Dr. D.B. expanded his previous diagnosis of Mood Disorder NOS and found that the Veteran also had diagnoses of ADHD of lifelong duration and Personality Disorder NOS.  The doctor found significant overlap in the various symptoms of all three conditions.  He determined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was found to be experiencing the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty adapting to stressful circumstances, including work or a work-like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  

In November 2014, the Veteran contacted VA in the midst of what he termed a "manic episode" and asked for medication to treat it. Later treatment notes indicated the medication was working and no further such episodes were reported.  A December 2014 depression screen was negative, as was a PTSD screen performed at that time.  

In a February 2015 VA treatment note, the Veteran indicated that he was graduating from school in May, was working out at a gym, and was helping at a local Narcotics Anonymous convention.  Some conflict with his family was noted, but overall his mood was stable and he was found to be "quite functional."  On examination, the Veteran was found to be casually dressed, with a stable mood, normal speech and language, and direct though processes.  He was fully oriented with intact attention, concentration and memory.  The Veteran denied suicidal or homicidal ideation at that time.  

In a May 2015 VA treatment note, the Veteran had been recently admitted to the VA hospital for cardiac problems.  He was noted to still be experiencing nightmares.  The Veteran appeared irritable and unsettled.  On examination, he was found to be casually dressed, with dysphoric mood and affect.  His speech, language, and associations were all normal.  Thought process was direct and he denied suicidal or homicidal ideation.  Insight and judgment were grossly intact, as was memory, concentration, and attention. 

In July 2015, in response to the May 2015 remand by the Board, the Veteran underwent a VA mental disorders examination.  At that time, he was diagnosed with an Unspecified Depressive Disorder with Anxious Distress; Cocaine Use Disorder, in sustained remission; and Unspecified Personality Disorder.  At that time, the Veteran was found to experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner was unable to differentiate as to which diagnosed mental disorder was responsible for each symptom found.  

At that time, the Veteran reported that his marriage was improving slightly and that he was working on his relationship with his children.  The Veteran had no friends, as he found friendships to require a lot of work and he didn't feel capable of dealing with the problems of others.  He indicated a desire to be left alone, had his wife and his sponsor to turn to, and found the world, as a whole, "morally deficient" and depressing.  He indicated he still worked for VA as a Medical Support Assistant and that he often found himself very angry at work, necessitating taking a break from others.  The Veteran also indicated that he took medical leave from work on occasion, due to his mental health issues.  The examiner found that his difficulties at work were due to his irritability, interpersonal style, and poor coping skills.  Also contributing to his difficulties at work, she found, were his various situational life stresses such as financial difficulties, to include a foreclosed home. 

The Veteran was found to be experiencing a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and chronic sleep impairment.  On examination, the Veteran was of adequate hygiene.  He was oriented to all spheres.  His speech was normal in rate and rhythm, and his mood pleasant.  The Veteran's thought processes were linear and there was no evidence of a thought disorder.  He denied any suicidal or homicidal plan or intent, and his attention and concentration appeared intact. 

In response to the Board's remand directives, the examiner found that the Veteran's diagnosis of ADHD was an inaccurate assessment of the Veteran's symptoms, which may be related to his diagnoses of Unspecified Depressive Disorder, with Anxious Distress and/or Unspecified Personality Disorder.  Further, the examiner indicated that ADHD was a congenital disease, present from birth, and the Veteran was diagnosed at 45.  Therefore, the examiner found that it was less likely than not that the Veteran's had a diagnosis of ADHD, much less one which was related to his military service.   

In a July 2015 VA treatment note, the Veteran indicated he was experiencing stress related to the recent foreclosure on his home.  He was still working and on new medication for his mood.  On examination, the Veteran was found to be casually dressed, with a stable mood, normal speech and language, and direct though processes.  He was fully oriented with intact attention, concentration and memory.  The Veteran denied suicidal or homicidal ideation at that time.  

In August 2015, the Veteran and his spouse testified at a DRO hearing.  At that time, the DRO and the Veteran discussed the Veteran's July 2015 VA examination, and the Veteran's issues with the examiner's characterization of his providers, as noted above.  The Veteran's spouse testified as to his anxiety and sleep disturbances.  The DRO indicated that he would ask the July 2015 examiner for an addendum opinion to address the Veteran's contentions. 

In a September 2015 VA treatment note, the Veteran was noted to be experiencing stress and irritability, due to numerous stressors that included his house being in foreclosure.  The Veteran was noted to be doing an excellent overall job of staying positive and channeling his frustrations toward assertive actions.  

In an October 2015 VA treatment note, the Veteran reported that he was sleeping well.  His mood was stable and he was focusing well.  The Veteran was busy with school, with plans to transfer soon.  On examination, the Veteran was casually dressed with stable mood and affect.  His language was grossly intact and his thought processes linear.  He denied suicidal or homicidal ideation.  His insight and judgment were also intact, and he was fully oriented with intact memory, concentration, and attention. 

Also in October 2015, the Veteran submitted a statement to VA in which he described his dissatisfaction with the July 2015 VA examiner's conclusions.  

In a November 2015 VA treatment note, the Veteran reported some increased irritability and impulsivity, secondary to an adjustment in his medication.  He reported to suicidal or homicidal ideation, or hallucinations of any kind.  The Veteran was fully alert, oriented, and engaged in the session.  

In December 2015, in response to the request of the DRO to amend and clarify her July 2015 report, the VA examiner indicated that her July 2015 findings remained unchanged.



Appeal Period prior to May 17, 2013

At the time the Veteran filed his claim for an increased rating in August 2010, his depressive disorder was rated as 20 percent disabling.  The Board has considered the evidence during the year prior to his August 2010 claim; however, his symptomatology did not meet the criteria for a rating in excess of 20 percent during that period.  See 38 C.F.R. § 3.400.  

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 20 percent for the Veteran's depressive disorder, for the period prior to May 17, 2013-to include the one-year "look back" period-is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

For the period prior to May 17, 2013, the Board finds that the Veteran's symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, such has been described repeatedly as positive.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, the Veteran's speech was described as normal.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  While the Veteran consistently reported that he experienced panic attacks weekly, in a May 2012 VA treatment note he indicated that he was experiencing more than one per week at that time.  However, later notes show the attacks most often occurred weekly.  Overall, the Board finds that the Veteran's symptomology for this time period more closely reflects the criteria for a 30 percent rating, reduced by his pre-service baseline of 10 percent, as manifested by such symptoms as chronic sleep impairment, a depressed mood, anxiety, and mild memory loss. 

In addition, the Board finds that such symptomatology does not result in occupational and social impairment with reduced reliability and productivity.  Specifically, as relevant to the Veteran's social functioning during the period in question, the Board notes that the Veteran had been married since 2004, and that he helped in the rearing of his wife's teenage daughter.  In addition, in a November 2011 VA treatment note, the Veteran reported he was attending a community college and taking 12 credit hours of classes, in pursuit of an Associate's Degree.  Therefore, the Board finds that, despite his psychiatric symptomatology, the Veteran has been able to maintain a relationship with his wife and stepdaughter, and attend classes. 

Pertaining to the Veteran's occupational functioning, the record reflects that the Veteran was able to secure employment in the maintenance department at a VA Medical Center.  In April 2013, the Veteran indicated he had been hired as a CNA at VA.  The Veteran reported working full-time while attending school full time.  Although the Veteran indicated that such an ambitious arrangement was stressful at times, he was able to pursue both a job and an education concurrently.  As such, it is clear that the Veteran was able to perform the mental tasks necessary to maintain successful full-time employment, even when in tandem with the pursuit of further eduction.  Consequently, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

Therefore, the Board finds that, while the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, such does not result in reduced reliability or productivity, deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned two GAF scores of 55 during this period, suggesting no more than moderate impairment, which is consistent with his 20 percent rating.  In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 55, which represent moderate symptoms. 

The Board further finds that the Veteran's depressive disorder does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board finds that the symptoms of the Veteran's depressive disorder are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran had some difficulty adapting to stressful circumstances, including work; however, his symptoms have not been shown to be manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and fully oriented.  His speech was noted as clear and his affect and thought processes were appropriate and normal.  His associations were appropriate and there was no indication of any hallucinations and delusions.  The Veteran also denied suicidal ideation and was found not to be a homicidal risk.  Moreover, the Board finds that, while the Veteran's depressive disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with reduced reliability and productivity, as the record shows that the Veteran was able to secure and maintain employment at VA, while going to school, during the appeal period.

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and his affect and thought processes were noted as normal.  His associations were appropriate and he denied hallucinations and delusions.  He also denied suicidal ideation and was noted as not a homicidal risk.  Although there was mention in a February 2013 VA treatment note of some suicidal ideation, the overall evidence clearly indicates no other criteria to satisfy a 100 percent rating.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment.  

Appeal Period from May 17, 2013 to July 6, 2015

In January 2016, the DRO assigned a disability rating of 60 percent for the period from May 17, 2013 to July 6, 2015.  Although the Veteran has not disputed the rating assigned for this time period, a higher rating is available and, as such, the Board must assess the appropriateness of the rating.  See AB, supra.  Having done so, the Board finds that a rating in excess of 60 percent for the Veteran's depressive disorder is not warranted for the time period from May 17, 2013 to July 6, 2015, as the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  

The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As noted above, it was consistently noted that the Veteran's thought processes were logical, linear and coherent.  His judgment and insight have been described as direct, and normal, throughout the appeal period.  The Veteran's personal hygiene was good and he was consistently cooperative and fully oriented.  The Veteran's speech was noted as normal, his affect and thought processes were direct, and he consistently denied hallucinations and delusions.  The Veteran also consistently denied suicidal and homicidal ideation.  The Veteran was able to perform activities of daily living at all times relevant.  This is not to say that the 60 percent rating is not warranted, but that the symptoms exhibited during this time period do not approximate a 100 percent rating based upon total occupational and social impairment.

Specifically, the Board finds that the Veteran's psychiatric symptomatology during this aspect of the appeal period results in no more than occupational and social impairment with deficiencies in most areas.  In regard to the Veteran's social functioning, the record indicates that he and his wife were able to work through some interpersonal problems, and celebrated their tenth wedding anniversary with a vacation.  By December 2014, VA treatment notes showed the Veteran and his wife were experiencing a renewed relationship and the Veteran was attending conferences held by Narcotics Anonymous. Consequently, while the Veteran's psychiatric symptomatology impacted his social functioning, it did not reach to the level where there was total social impairment.

Pertaining to the Veteran's occupational functioning, he indicated in July 2014 that he was looking for other jobs and expressed certain goals for his future.  The record shows that, two months later, the Veteran had been hired in a new position.  At that time, the Veteran continued to work full time while also attending school.  The Veteran was on track to earn a Bachelor's Degree, and he indicated he planned to pursue a Master's Degree.  Overall, the Board finds that the Veteran was able to perform the mental tasks necessary to maintain successful full-time employment during this time period.  Consequently, despite his psychiatric symptomatology during this aspect of the appeal period, the Board finds that such did not result in total occupational impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 55 in July 2013, suggesting no more than moderate impairment. In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  As noted above, a GAF score is highly probative.  See Massey, supra.

Therefore, the Board finds that, for the period from May 17, 2013 to July 6, 2015, the Veteran's depressive disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.  Consequently, a rating in excess of 60 percent for this time period is not warranted.

Appeal Period subsequent to July 6, 2015

Finally, having considered all the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's depressive disorder for the period subsequent to July 6, 2015, is also not warranted.  As noted previously, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

For the period subsequent to July 6, 2015, the evidence shows that the Veteran's symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, the July 2015 VA examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examination report shows the Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment.  VA treatment notes from July and October 2015 show the Veteran experienced mild memory loss.  The Board finds that such symptoms more closely reflect the criteria for the assigned 20 percent rating.

A rating of 50 percent would require evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record subsequent to July 6, 2015-to include the July 2015 VA examination and subsequent VA treatment notes-does not contain record of such, as the Veteran's speech was consistently normal; his memory was noted as intact at all times, and he was lacking in impaired judgment or disturbance of mood. 

The Board further finds that the Veteran's depressive disorder does not more closely approximate the criteria for a 70 or 100 percent rating, as the Veteran's symptoms during the appeal period have not been shown to be manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at the July 2015 VA examination and his VA appointments during this time period, the Veteran was regularly found to be casually dressed, his thoughts linear, and mood stable.  He indicated his relationship with his wife and children was improving, and he was busy attending school and working.  Moreover, the Board finds that, while the Veteran did describe some instances where he had issues with coworkers and took occasional leave from work due to his depressive disorder, such incidents were found by the VA examiner to be a result of the Veteran's interpersonal style and poor coping skills, which were exacerbated by various situational stressors such as financial difficulties in the Veteran's life.  In addition, a VA treatment note from later that month indicated the Veteran had changed medication and was still working.  

The Veteran's social functioning during this period is reflected in the July 2015 VA examination report, in which the Veteran reported an improvement in his marriage and an ongoing relationship with his children.  Although the Veteran indicated that he did not have any friends and did not feel capable of handling other people's problems, he reported having many acquaintances.  Occupationally, the Veteran indicated that he had taken occasional leave from his job at this time.  Despite this leave, the Veteran had been at his job at the Louisville VA Medical Center since 2012 and had worked his way into a position as a laboratory technician, and was still employed.  The Veteran also indicated that he had earned a Bachelor's Degree.  

The Board finds that the Veteran's psychiatric symptomatology resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's social and occupational impairment did not at any time result in reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  Therefore, the Board finds that the evidence as a whole clearly indicates no criteria with which to satisfy a disability rating of 50 percent or higher. 

Other considerations

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected depressive disorder.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout each period on appeal; therefore, assigning additional staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of his depressive disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, record does not show an express or implied TDIU claim for the relevant period.  The record reflects that the Veteran has been able to maintain regular and steady employment.  While there was some indication that he missed work due to the symptoms of his depressive disorder in July 2015, an adjustment of medication appeared to resolve the issue, as reflected in a treatment note later that month. Overall, there is no evidence that the Veteran's depressive disorder renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent prior to May 17, 2013, in excess of 60 percent from May 17, 2013 to July 6, 2015, and in excess of 20 percent after July 6, 2015.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent prior to May 17, 2013, in excess of 60 percent from May 17, 2013 to July 7, 2015, and in excess of 20 percent thereafter for unspecified depressive disorder with anxious distress is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In its May 2015 remand, the Board found that an August 2013 VA examination addressing the nature and etiology of the Veteran's hypertension was inadequate.  Specifically, the Board determined the examiner failed to consider the Veteran's contentions that his mood disorder resulted in poor impulse control that led to over-eating, which, in turn, led to his hypertension.  Moreover, the examiner failed to offer an opinion on whether the Veteran's service-connected mood disorder aggravated his hypertension.  The Board remanded the claim for an addendum opinion from the August 2013 examiner.  The examiner was asked to address whether the Veteran's hypertension was caused or aggravated by his service-connected mood disorder, taking into consideration the Veteran's theory concerning overeating. 

In July 2015, an addendum opinion was obtained.  At such time, the examiner noted that the Veteran was first diagnosed with hypertension in 2007 and recorded the Veteran's report that his mood disorder was diagnosed around 2004.  As to the question of direct service connection, the examiner noted that the Veteran's service-connected mood disorder pre-existed his hypertension "by many years."  Therefore, because of the three-to-four year gap between the diagnoses, there was less of a likelihood of a nexus between the two conditions.  The examiner then provided an opinion on the aggravation of the Veteran's hypertension by overeating caused by his mood disorder, finding that the Veteran had exemplified self-control in the past and would likely have been able to not overeat if "it was important to him" not to.  An addendum opinion in December 2015 reflects the examiner's consideration of medical literature regarding the potential relationship between mental health conditions and physical disorders, as well as the Veteran's testimony at the DRO hearing, and reiteration of his opinions rendered in July 2015, with additional rationale in regard to the aggravation inquiry.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  With regard to the examiner's direct service connection opinion, he stated that the Veteran's mood disorder was diagnosed before his hypertension and simply concluded that, due to a multi-year gap between diagnoses of the two conditions, the likelihood of a relationship was less likely between them.  However, it is unclear whether the examiner had a full understanding of the history of the Veteran's service-connected psychiatric disorder.  In this regard, while the Veteran reported that such was diagnosed in 2004, the remainder of the record reflects that such disorder actually pre-existed his military service from January 1991 to January 1992 (and was aggravated therein).  Thus, such had been present for much longer than a few years prior to the Veteran's 2007 diagnosis of hypertension.  Moreover, the examiner did not offer a rationale for his conclusion that a multi-year gap makes it less likely that the Veteran's psychiatric disorder caused his hypertension.    

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that another addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the Veteran's July 2015 hypertension examination and offered an addendum opinion in December 2015.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015/December 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension is caused by his service-connected mood disorder.  In rendering such opinion, the examiner is advised that, while the Veteran reported that his mood disorder was diagnosed in 2004, the remainder of the record reflects that such disorder actually pre-existed his military service from January 1991 to January 1992 (and was aggravated therein).  Thus, such had been present for much longer than a few years prior to the Veteran's 2007 diagnosis of hypertension. 

The examiner should also offer a rationale for his conclusion that a multi-year gap makes it less likely that the Veteran's psychiatric disorder caused his hypertension.    

In proffering this opinion, the examiner should consider not only the treatises submitted by the Veteran, purporting to link mood disorders and hypertension, but also the Veteran's assertion that his mood disorder caused him to over eat due to poor impulse control.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


